Citation Nr: 1747480	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, adjustment disorder and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to October 1981 with subsequent service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic claims file.  

The case was remanded to the Agency of Original Jurisdiction (AOJ) in May 2016 for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders (DSM) that has been linked to an in-service military sexual trauma (MST).  

2.  The Veteran's acquired psychiatric disorder, variously diagnosed as adjustment disorder and anxiety disorder was not incurred in service and is not otherwise related to any incident of service, including an in-service MST.



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, adjustment disorder, and anxiety disorder, was not incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an April 2011 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in May 2016 to obtain outstanding records and to obtain an adequate medical opinion.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD due to a military sexual trauma (MST).  More specifically, the Veteran asserts that he was sexually abused by a commanding officer in July 1979.  The Veteran testified at his video hearing that after the MST he was too ashamed to tell anyone about it.  The Veteran testified that he denied anything was wrong for years after the incident until approximately 2009 when his girlfriend's daughter who was 6 years old at the time, was molested by her uncle.  When that happened, the Veteran realized that he needed help and that he had been suppressing his feelings for years.  He described being angry and using drugs and alcohol to avoid facing having to deal with the reality of what happened to him.  See Hearing Transcript, pp. 5-6.  The Veteran sincerely believes that his psychiatric disorder began as a result of the in-service MST.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Establishment of service connection for PTSD, as opposed to other acquired psychiatric disorders, requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Because the Veteran's stressor is not the type of situation that would be documented in the official record, evidence from other sources may corroborate the Veteran's account of the personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999). 

At a VA examination in December 2013, the Veteran was diagnosed with adjustment disorder with anxiety, but not PTSD, even though the examiner also opined that the Veteran's military records suggested potential markers which were, at least as likely as not, supportive of the Veteran's claimed in-service MST.  These markers include a September 1979 Court Martial for absent without leave (AWOL) from August 1, 1979 to August 30, 1979 and for wrongful use of marijuana on July 27, 1979.  He also received an Article 15 for disrespecting his non-commissioned officer in October 1979, and failed to go to a prescribed place of duty in November 1979.  His service treatment records show that he presented for medical treatment with urethral discharge in October 1978 and April 1980.  He subsequently had additional periods of AWOL between August 1982 and October 1982.  

In this case, however, the dispositive issue is not whether the MST occurred, but rather, whether the Veteran has a current psychiatric disorder related to the in-service MST.  

Here, the Board has considered the claim under the assumption that the Veteran did, in fact, suffer an in-service MST; however, the preponderance of the competent and probative evidence is against a finding that any currently diagnosed psychiatric disorder is related to that MST.  

The December 2013 VA examiner opined that the Veteran's adjustment disorder with anxiety was not related service, and was likely related to recent and persisting psychosocial stressors beginning around 2009.  The examiner reasoned that while the claimed MST stressor was adequate to support a diagnosis of PTSD, the examiner noted that the Veteran was without symptoms until recent years and felt that the Veteran did not meet the criteria for PTSD due to a lack of symptoms meeting criteria for persistent avoidance, negative alterations in cognition/mood, and marked alterations in arousal and reactivity that are attributable to the stressor.  

In essence, the examiner opined against a finding of a link between the Veteran's psychiatric disorder and the in-service MST because there was a gap in time between when the stressor (MST) occurred (1979), and when the Veteran's symptoms arose (2009); and, because there were other circumstances which occurred in 2009 which more likely resulted in the onset of symptoms.  

The Veteran has always maintained that he used alcohol and drugs to suppress his symptoms and was too ashamed to tell anyone what happened until the incident in 2009 involving a sexual assault on a young girl with whom he was close.  

While the VA examiner recorded the Veteran's self-reported history in this regard, the 2013 opinion did not address the Veteran's contentions of a delay in seeking treatment because he was using alcohol and drugs to suppress his emotions.  Further, the examiner indicated that the Veteran did not meet the PTSD criteria for persistent avoidance, negative altercations in cognition/mood, and marked alterations in arousal and reactivity attributable to the stressor, even though the Veteran reported that he used alcohol and drugs as an avoidance tactic and his first emotional reaction/arousal in relation to the MST/stressor came when a young girl close to him was sexually assaulted in 2009.  

Accordingly, the Board requested a clarifying addendum opinion to address the Veteran's contentions.  In this regard, the Veteran is competent to report his symptoms, or lack thereof, but he does not possess the requisite medical expertise to be able to link his current psychiatric disorder to the in-service MST because an opinion as to causation in this case requires a professional mental health assessment given the lack of symptom continuity since service.  

In a June 2016 addendum opinion, the same VA examiner who conducted the December 2013 VA examination indicated a review of the Veteran's hearing testimony, as summarized above, including his reported self-medication with alcohol and drugs to suppress anger.  However, the examiner found that it would be unlikely for those substances to suppress the majority of symptoms of PTSD for years following discharge because, as in many cases, substances exacerbate symptoms like anger.  

Further, the examiner opined that it was less likely as not that the addition of the Veteran's self-reported history in his hearing testimony would change the previous diagnosis from 2013, and the Veteran still did not meet the DSM criteria for PTSD due to the lack of symptoms meeting the criteria for marked alterations in arousal and reactivity that are attributable to the stressor/in-service personal trauma.  The examiner further opined that it was less likely as not that the 2013 diagnosis of adjustment disorder was related to service, given the temporal inconsistency and prevalence of other interceding stressful events.  

According to the June 2016 addendum, the Veteran had contacted the examiner following the 2013 evaluation and expressed frustration and distress with the evaluation.  However, the Veteran has not provided any specific reason for that frustration and the examiner's addendum opinion adequately addresses the Veteran's contentions.  Moreover, in advancing his argument, the Veteran did not appear to challenge the professional competence of the VA examiner who provided his examination.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.   See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

 The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant. See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.  Id.   Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided his VA examination.  

Also, while the examiner indicated in the 2016 addendum that a current diagnosis could not be provided without another VA examination, the Board finds that no additional examination is necessary.  The Veteran's VA recent treatment records have been obtained and do not indicate any additional mental health Axis I diagnoses not already considered in the December 2013 examination.  Moreover, the VA examiner acknowledged the Veteran's hearing testimony and contentions, and opined that a new diagnosis was not likely based on that additional evidence.

There are no competent medical opinions to the contrary; and, in fact, the outpatient mental health treatment records are consistent with the VA examiners findings.  For example, a December 2014 entry by a staff psychiatrist notes that the Veteran appeared very irritated at the recent denial of "MST benefits" and with a myriad of complaints not matched by any affect in the interview, the psychiatrist was concerned about the possibility of secondary gain.

In summary, the Veteran is competent to report that he suffered an MST during service, and the Veteran's credibility is not questioned in that regard.  Nonetheless, the Veteran does not have the required medical/psychiatric expertise to provide a competent opinion relating his currently diagnosed mental disorders to his in-service MST in this case because this type of link is not capable of lay observation, particularly where, as here, there is a lack of symptom continuity since service.  Similarly, unlike medical professionals, he is not competent to provide a DSM diagnosis of PTSD as this also requires a medical professional's assessment to diagnose.  

The VA examiner's opinion (with addendum) is based on an interview with the Veteran, a review of the entire record, and sound medical/psychiatric judgment, and reasoning.  The examiner has considered the Veteran's lay statements in forming the addendum opinion.

In light of the foregoing, the examiner's opinion outweighs the Veteran's contentions, and as such, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and anxiety, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and anxiety disorder, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


